         Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 1 of 29



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                   )
MARIA ALEJANDRA CELIMEN SAVINO,    )
JULIO CESAR MEDEIROS NEVES,        )
and all those similarly situated,  )
                                   )
                    Petitioners,   )
                                   )                  CIVIL ACTION
          v.                       )                  NO. 20-10617-WGY
                                   )
STEVEN J. SOUZA, Superintendent of )
Bristol County House of Corrections)
in his official capacity,          )
                                   )
                    Respondent.    )
                                   )



YOUNG, D.J.                                                 April 8, 2020

                             MEMORANDUM & ORDER

I.   INTRODUCTION

     This habeas petition reflects the petitioners’ dire

personal circumstances and legal grievances.           Yet it also speaks

to the shared anxieties of a world brought to its knees by the

pandemic of the novel coronavirus, dubbed COVID-19.            It reaches

the Court at an especially grim moment. 1         The petitioners are

civil immigration detainees who say they are held in tight

quarters and unable to keep safe distance from others who may --


     1 See Sarah Westwood, Surgeon General: This Week Will Be
Like a ‘Pearl Harbor’ and ‘9/11’ Moment, CNN (Apr. 5, 2020 1:25
pm), https://www.cnn.com/2020/04/05/politics/jerome-adams-
coronavirus/index.html.
         Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 2 of 29



and with time, inevitably will -- carry the highly contagious

virus.     They demand release or implementation of social

distancing and other hygienic practices recommended by

infectious disease experts.

     Pending before this Court are their petition for a writ of

habeas corpus, their motion for class certification, and their

motion for a preliminary injunction.          The Court is not yet ready

to rule on the underlying habeas petition or the motion for a

preliminary injunction.        Rather, the Court ALLOWS the motion for

class certification, with slight modification, and takes this

opportunity to explain its reasoning with respect to bail.                For

the health and safety of the petitioners -- as well as the other

inmates, staff, and the public –- the Court will expeditiously

consider bail for appropriate detainees.

     A.      Factual Background

     The named petitioners are two of approximately 148

individuals (the “Detainees”) detained by Immigration and

Customs Enforcement (“ICE”) on civil immigration charges and

held at the Bristol County House of Corrections (“BCHOC”) in

North Dartmouth, Massachusetts.         Pet. Writ Habeas Corpus

(“Pet.”) ¶ 1, ECF No. 1; Opp’n Mot. TRO (“Opp’n”), Ex. A, Aff.

Sheriff Thomas H. Hodgson (“Hodgson Aff.”) ¶ 6(o), ECF No. 26-1. 2



     2 Though Sheriff Hodgson’s affidavit, dated March 29, 2020,
states that there are 148 ICE detainees in the BCHOC, the
                                      [2]
         Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 3 of 29



The Detainees are held in two on-site facilities: ninety-two are

in a separate ICE facility called the C. Carlos Carreiro

Immigration Detention Center (“Carreiro”), and the rest are

housed in a portion of the BHCOC called “Unit B” together with

non-immigration pre-trial detainees.          Id.; Pet. ¶ 1; Opp’n 2. 3

     Since February, the respondent (“the government”) asserts,

the medical team and administration of BCHOC “have instituted

strict protocols to keep inmates, detainees and staff safe and

take all prudent measures to prevent exposure to the COVID- 19

infection.”      Hogdson Aff. ¶ 5.     Entrance into the facilities by

outsiders is now generally prohibited; attorneys, clergy, and

staff are “medically screened prior to entrance by questions

relating to COVID-19 symptoms and by body temperature

assessment.”      Id. ¶ 6(a)-(d).     Inmates and detainees who are

over 60-years-old or are immuno-compromised “are being specially

monitored.”      Id. ¶ 6(k).    In addition:

     All housing units are sanitized no less than three
     times per day. Fresh air is constantly circulated by
     opening windows and utilizing handler/vents throughout
     the day. All feeding is done inside the housing or

government provided the Court (in a submission dated April 1,
2020) with a list of 147 names received from ICE that it
represented as a complete roster of ICE detainees at BCHOC. The
Court expects that this discrepancy be cleared up quickly.

     3 The government explains that “[o]nly detainees who have
been classified by ICE as high risk, typically based upon
violent behavior (and not in any way related to COVID-19), are
housed with non-immigration pre-trial inmates, but this is not
in the general population.” Opp’n 2.
                                      [3]
      Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 4 of 29



      cells and inmates do not congregate for meals in the
      main dining hall. Outside recreation is done as usual
      daily except that it is now done on split schedule to
      prevent close inmate-to-inmate contact.

Id. ¶ 6(f).    According to BCHOC’s medical director, Dr. Nicholas

J. Rencricca, “we are doing all that we can to reduce the risk

of a COVID-19 outbreak within BCHOC.”       Aff. Nicholas J.

Rencricca, MD, PhD ¶ 24.     As of April 8, 2020, “there have been

no inmates or immigration detainees who have presented with, or

have tested positive for, COVID-19” at BCHOC, though one “unit

intake nurse tested positive for COVID-19” and she last showed

up to work on March 24.     Decl. Debra Jezard ¶ 8; Def.’s Input

Apr. 8 List 1, ECF No. 58.

      The Detainees dispute much of this.      They allege, for

instance, that “BCHOC facilities lack adequate soap, toilet

paper, and medical resources and infrastructure to address the

spread of infectious disease or to treat people most vulnerable

to illness.”   Pet. ¶ 70.    They also state that “[h]ygiene is . .

. unavailable and unavailing under the[ir] conditions,” id. ¶ 6,

and that they “are unaware of any meaningful safety measures

enacted by Defendants since the inception of this crisis,” id. ¶

28.   Their “confinement conditions are a tinderbox,” the

Detainees warn, “that once sparked will engulf the facility.”

Id. ¶ 29.   Yet there are important aspects of the Detainees’




                                   [4]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 5 of 29



allegations that are substantially undisputed.       Chief among

these is the challenge of social distancing in BCHOC.

     The Centers for Disease Control and Prevention (“CDC”)

states that “COVID-19 spreads mainly among people who are in

close contact (within about 6 feet) for a prolonged period,” and

therefore recommends that everyone practice “social distancing”

-- even among those with no symptoms, since the virus can be

spread by asymptomatic people.     CDC, Social Distancing,

Quarantine, and Isolation (reviewed Apr. 4, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/social-distancing.html (last accessed Apr. 6, 2020).          The

CDC thus advises that everyone “[s]tay at least 6 feet (2

meters) from other people.”    Id.   The CDC has issued guidance

specifically for prisons and detention centers that beat the

same drum.   CDC, Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention

Facilities, at 4 (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-

correctional-detention.pdf (“Although social distancing is

challenging to practice in correctional and detention

environments, it is a cornerstone of reducing transmission of

respiratory diseases such as COVID-19.”); id. (“Social

distancing is the practice of increasing the space between

individuals and decreasing the frequency of contact to reduce

                                  [5]
            Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 6 of 29



the risk of spreading a disease (ideally to maintain at least 6

feet between all individuals, even those who are

asymptomatic).”).

        The Detainees assert that they “find it impossible to

maintain the recommended distance of 6 feet from others” and

they “must also share or touch objects used by others.”                Pet. ¶

67.     They specifically allege that their beds “are situated only

3 feet apart” and that “[m]eals are inadequate and eaten in

close quarters.”          Pet. ¶ 68.    Indeed, the government has

provided the Court with photos of the sleeping quarters in the

facility and this appears to be an accurate description. 4               In one

unit the “cell size” is listed as 30 feet by 10 feet (300 square

feet), and the photo shows three bunk beds (sleeping six people)

lining the wall.          Other images supplied include a photo labeled

“Bunk Area” that shows a large room packed with rows of bunk

beds.        None appears to enjoy anything close to six feet of

isolation.         One of the named petitioners, Mr. Neves, avers that

he “is being held in the same room as 49 other people,” that his

“bed is too close to other people,” and that he is “not able to


        4
       The government protests that            “not every bed is filled and
the minimal distance is believed to            be between ends, not the
long sides of beds.” Def.’s Suppl.             Br. 9 n.6, ECF No. 41. The
CDC’s guidelines are concerned with            people, not furniture, so
the Court does not see what bearing            the government’s distinction
(whether the beds are measured from            their length or width) has
upon the safety of the Detainees.


                                         [6]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 7 of 29



engage in ‘social distancing.’”     TRO Mem., Ex. 8, Decl. Julio

Cesar Medeiros Neves ¶¶ 4-6, ECF No. 12-8.

     The COVID-19 global pandemic threatens all of us.         Yet

“[t]he combination of a dense and highly transient detained

population presents unique challenges for ICE efforts to

mitigate the risk of infection and transmission.”        Opp’n, Ex. 2,

Memorandum from Enrique M. Lucero, ICE, to Detention Wardens &

Superintendents 1 (Mar. 27, 2020), ECF No. 26-2.        As the Supreme

Judicial Court of Massachusetts recently explained in reference

to statewide correctional facilities, including BCHOC,

“correctional institutions face unique difficulties in keeping

their populations safe during this pandemic.”       Committee for

Pub. Counsel Servs. v. Chief Justice of the Trial Court, No.

SJC-12926, 2020 WL 1659939, at *3 (Mass. Apr. 3, 2020).         Indeed,

BCHOC’s medical director acknowledged the obvious fact “that a

prison setting poses particular challenges from an infectious

disease standpoint,” while asserting that “the risk of infection

is tempered by the degree of control we have over access to the

facility.”   Renricca Aff. ¶ 21.

     The Detainees have provided affidavits from two physicians

who have recently visited Detainees on site.       Dr. Nathan

Praschan of Massachusetts General Hospital states that “[t]he

best-known methods of preventing infectious spread,” such as

“social distancing, frequent hand washing, and sanitation of

                                   [7]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 8 of 29



surfaces . . . are unavailable to . . . [these] detainees, who

sleep, eat, and recreate in extremely close quarters and do not

have access to basic hygienic supplies.”      Decl. Dr. Nathan

Praschan ¶ 9.   Dr. Matthew Gartland of Brigham and Women’s

Hospital avers that “based on my own experience visiting Bristol

County House of Corrections, I do not believe that . . . [these]

detainees, can be adequately protected from the virus that

causes COVID-19.   This is based on a lack of private sinks or

showers and inadequate hand soap supplies, and hand sanitizers,

as well as inadequate allowance for social distancing, screening

for symptoms and exposure to the virus, testing of individuals

with symptoms, and appropriate quarantine and isolation

facilities.”    Decl. Dr. Matthew Gartland ¶ 16.

     B.   Procedural History

     The Detainees filed a habeas petition as a putative class

action in this Court on March 27, 2020.      Pet.   The petition

asserts two claims: (1) violation of due process as a result of

confinement in conditions “that include the imminent risk of

contracting COVID-19,” id. ¶¶ 98-105; and (2) violation of

section 504 of the Rehabilitation Act for failure to provide

reasonable accommodations, in the form of protection against

COVID-19, to Detainees with medical conditions, id. ¶¶ 105-116.

     On the same day, the Detainees filed a motion for a

temporary restraining order (“TRO”), ECF No. 11, and a motion

                                  [8]
           Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 9 of 29



for class certification, ECF No. 13.            As these motions refer

only to the due process claim, the Detainees do not seek a TRO

or class certification for their claim under the Rehabilitation

Act.       See Mem. Supp. Mot. Temporary Restraining Order (“TRO

Mem.”), ECF No. 12; Mem. Supp. Pls.’ Mot. Class Cert. (“Class

Cert. Mem.”), ECF No. 14; Reply Resp.-Def.’s Opp’n Mot. TRO

(“Pet’rs’ Reply”) 16 n.6.          The Government has opposed both

motions.       See Opp’n; Def.’s Suppl. Br., ECF No. 41.

       The Court held an initial hearing on March 30, 2020,

converting the motion for a TRO into a motion for a preliminary

injunction. 5       ECF No. 27.    At the next hearing, on April 2, 2020,

the Court provisionally certified five subclasses and took the

other matters under advisement.           Electronic Clerk’s Notes, ECF

No. 36; see Order, ECF No. 38 (listing twelve members of first

subclass).        The following day, the Court held another hearing at

which it was informed that the Government voluntarily agreed to

release six members of the first subclass.             The Court deemed the

case moot as to those individuals, ordered release on bail under

certain conditions for three other members of the subclass, 6 and


       5
       All hearings in this matter have been held remotely by
video conference in light of the danger posed by COVID-19.

       6    The bail order was as follows:

       The Court grants bail to Henry Urbina Rivas, Robson
       Maria-De Oliveira, and Jervis Vernon pending
       resolution of the habeas corpus petition, upon all
                                        [9]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 10 of 29



either denied bail without prejudice or continued the matter for

the rest of the subclass.     Order, ECF No. 44.     The Court

notified the parties that it would consider bail for fifty

additional detainees, id. ¶ 6, and later set a schedule for

considering those fifty individual bail applications at a rate

of ten per day beginning on April 7, 2020.       Order, ECF No. 46.

It has since ordered bail for several more Detainees.         See ECF

Nos. 54-55.



     bail conditions deemed appropriate and imposed by ICE,
     and the following additional terms and conditions as
     to each of them: (a) release only to an acceptable
     custodian; (b) such custodian will pick the releasee
     up outside the facility by car; (c) releasee will be
     taken from the facility to the place of residence
     previously identified to ICE (ICE shall notify the
     state and local law enforcement authorities about
     their presence and the[] details of their bail
     status); (d) releasees are to be fully quarantined for
     14 days from date leaving facility to the residence;
     (e) during and after the 14-day quarantine, releasees
     will remain under house arrest, without electronic
     monitoring, and shall not . . . leave the residence
     for any reason save to attend immigration proceedings
     or attend to their own medical needs should those
     needs be so severe that they have to go to a doctor’s
     office or hospital (in which case they shall notify
     ICE as soon as practicable of their medical
     necessity); (f) releasees are not to be arrested by
     ICE officers unless: (i) upon probable cause a warrant
     is issued by a United States Magistrate Judge or
     United States District Judge that they have violated
     any terms of their bail, or (ii) there is a final
     order of removal making them presently removable from
     the United States within two weeks. The Court may, sua
     sponte or on motion of the parties, modify or revoke
     the bail provided herein.

Order ¶ 2, ECF No. 44.
                                  [10]
      Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 11 of 29



II.   ANALYSIS

      This opinion tackles three issues.       First, the Court

rejects the government’s argument that the Detainees lack

Article III standing because their risk of injury is too

speculative.     Next, the Court certifies a general class of

Detainees for their due process claim of deliberate indifference

to a substantial risk of serious harm.        Though there are indeed

pertinent and meaningful distinctions among the various

Detainees, there is a common question of unconstitutional

overcrowding that binds the class together.        Nor, contrary to

the government’s assertion, is there a statutory bar to class

certification in this case.      Finally, the Court explains its

rulings and authority in ordering bail for certain Detainees.

      A.   Article III Standing

      To satisfy constitutional standing in federal court, a

habeas petitioner (like other litigants) “must have suffered, or

be threatened with, an actual injury traceable to the defendant

and likely to be redressed by a favorable judicial decision.”

Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990)).          The

government argues the Detainees’ “claims of future injury are

hypothetical” and “conjectural” because “crowding in and of

itself does not cause COVID-19 infection if none in the group

has contracted COVID-19.”      Opp’n 15.

                                   [11]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 12 of 29



     The Court disagrees.     The Supreme Court has held that

“future injuries” may support standing “if the threatened injury

is certainly impending, or there is a substantial risk that the

harm will occur.”   Department of Commerce v. New York, 139 S.

Ct. 2551, 2565 (2019) (quoting Susan B. Anthony List v.

Driehaus, 134 S. Ct. 2334, 2341 (2014)).       In this moment of

worldwide peril from a highly contagious pathogen, the

government cannot credibly argue that the Detainees face no

“substantial risk” of harm (if not “certainly impending”) from

being confined in close quarters in defiance of the sound

medical advice that all other segments of society now

scrupulously observe. 7   See TRO Mem., Ex. 1, Decl. Alan S.

Keller, M.D. ¶ 10, ECF No. 12-1 (“[T]he risk of COVID-19

infection and spread in immigration detention facilities,


     7 Amazingly, the government appears to make this argument.
At the April 2 hearing, the government emphasized that no
Detainee or inmate in BCHOC has yet tested positive for COVID-19
and argued that “if the Court starts from the position that the
Court’s goal here is to reduce the concentration of inmates it
has jumped past the presence, or non-presence, of the virus to
an assumption that the virus is present and therefore we’re
going to do everything we can to increase social distancing.”
In a later filing the government reiterated the point: “It is
ICE’s position, for the record, that release of none of the
listed individuals is required for either their safety or the
safety of the remaining civil detainee population at BCHOC.”
Defs.’ Input Regarding Apr. 7 List 1, ECF No. 50. Yet the
government’s quarrel is not with the Court but with the vigorous
recommendations of infectious disease experts worldwide,
including in the federal government, to maximize social
distancing.


                                  [12]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 13 of 29



including Bristol County, is extremely high.”).        This risk of

injury is traceable to the government’s act of confining the

Detainees in close quarters and would of course be redressable

by a judicial order of release or other ameliorative relief.

     Accordingly, the Court rules that the Detainees easily meet

Article III’s standing requirements.

     B.   Class Certification

     The Detainees moved to certify the following proposed

class: “All civil immigration detainees who are now or will be

held by Respondents-Defendants at the Bristol County House of

Corrections (BCHOC) and the C. Carlos Carreiro Immigration

Detention Center (“Carreiro”) in North Dartmouth,

Massachusetts.”   Class Cert. Mem. 9.     At the hearing on April 2,

2020, the Court declined to certify the class as proposed but

provisionally certified five subclasses.       Electronic Clerk’s

Notes, ECF No. 36. 8   The Court does not now revisit that




     8 The Court described the five provisionally certified
subclasses as follows:
     Group 1: Detainees with no criminal record and no pending
criminal charges.
     Group 2: Detainees with medical conditions recognized under
the CDC guidelines as heightening their risk of harm from COVID-
19 and who have minor, non-violent criminal records or minor,
non-violent criminal charges pending.
     Group 3: Detainees without the medical conditions of Group
2 but who likewise have minor criminal records or minor,
primarily non-violent criminal charges pending.
     Group 4: Detainees with pending criminal charges against
them for violent crimes, either in the United States or abroad.
                                  [13]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 14 of 29



provisional ruling. 9   Yet it does, for the reasons given below,

now certify the general class as proposed by the Detainees,

albeit excluding those not yet in custody.

     1.   Bar on Classwide Injunction in Immigration Matters

     The government first argues that the proposed class cannot

be certified because 8 U.S.C. § 1252(f)(1) bars courts (other

than the Supreme Court) from enjoining or restraining the

“operation” of immigration enforcements actions except in their

application to “an individual alien against whom proceedings

under such chapter have been initiated.”       Opp’n 9.    The

government cites dicta from Reno v. American Arab Anti-

Discrimination Comm. indicating that classwide injunctive relief



     Group 5: Detainees with criminal convictions for violent
crimes, either in the United States or abroad.

     9 The government argues, without citation to authority, that
“Rule 23(c)(5) requires that there be a class first before
subclasses are created.” Def.’s Suppl. Br. 8. The Court has
found only one judicial opinion seemingly endorsing that view,
Sprague v. General Motors Corp., 133 F.3d 388, 399 n.9 (6th Cir.
1998) (en banc), while the Eleventh Circuit disagrees, Klay v.
Humana, Inc., 382 F.3d 1241, 1261–62 (11th Cir. 2004). See 3
William B. Rubenstein, Newberg on Class Actions § 7:29 n.1 (5th
ed. 2019) (citing circuit split); Scott Dodson, Subclassing, 27
Cardozo L. Rev. 2351, 2389 (2006) (concluding that “the best
interpretation” of Fed. R. Civ. P. 23 allows subclasses to be
certified in the absence of a valid general class). The First
Circuit recently suggested that “[t]he commonality standard
might also be satisfied in some cases by certifying subclasses.”
Parent/Professional Advocacy League v. City of Springfield, 934
F.3d 13, 29 n.15 (1st Cir. 2019) (citing Mark C. Weber, IDEA
Class Actions After Wal-Mart v. Dukes, 45 U. Tol. L. Rev. 471,
498-500 (2014)). In any case, because the Court now certifies
the general class, the question is academic.
                                  [14]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 15 of 29



is simply not available in immigration cases.        525 U.S. 471,

481-82 (1999) (describing § 1252(f) as “prohibit[ing] federal

courts from granting classwide injunctive relief against the

operation of [8 U.S.C.] §§ 1221–1231”).       Thus, the government

appears to argue, the Court cannot certify this class now

because it will not later be able to provide classwide relief.

     Yet section 1252(f) says nothing about declaratory relief,

which the Detainees expressly request here in addition to

injunctive relief.    Pet. 24.   Accordingly, this provision does

not bar declaratory relief and therefore poses no obstacle to

class certification.    See Reid v. Donelan, 390 F. Supp. 3d 201,

226 (D. Mass. 2019) (Saris, C.J.); Rodriguez v. Marin, 909 F.3d

252, 256 (9th Cir. 2018); Alli v. Decker, 650 F.3d 1007, 1014

(3d Cir. 2011).   Seeking to avoid this conclusion, the

government cites a Sixth Circuit decision for the proposition

that declaratory relief may be the “functional equivalent” of a

prohibited classwide injunction.      Opp’n 11 (quoting Hamama v.

Adducci, 912 F.3d 869, 880 n.8 (6th Cir. 2018)).        The Sixth

Circuit opinion was issued after three Justices argued to the

contrary in Jennings v. Rodriguez, 138 S. Ct. 830, 876 (2018)

(Breyer, J., dissenting), but before three other Justices

agreed, see Nielsen v. Preap, 139 S. Ct. 954, 962 (2019)

(plurality opinion).    With six Justices of the current Supreme

Court now on record stating that section 1252(f) does not bar

                                  [15]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 16 of 29



declaratory relief, and because that is the better reading of

the statute, the Court adheres to that view.        See Reid, 390 F.

Supp. 3d at 226; Reid v. Donelan, No. 13-30125-PBS, 2018 WL

5269992, at *7-8 (D. Mass. Oct. 23, 2018) (Saris, C.J.).

     This is not to suggest that injunctive relief will be

categorically unavailable in this case.       See Marin, 909 F.3d at

256 (allowing a classwide injunction when all members of the

class were individuals against whom detention proceedings had

been initiated, in accordance with the exception contained in

section 1252(f)(1)).    Nor does the Court intimate that it will

eventually provide any relief at all, since it has not yet

reached the merits.    At this class certification stage, it is

enough to establish that the Court could provide a classwide

remedy in the form of a declaratory judgment or injunctive

relief.   Having established that, the Court rejects the

government’s argument that section 1252(f) precludes class

certification.

     2.    The Requirements of Rule 23

     “To obtain class certification, the plaintiff must

establish the four elements of [Fed. R. Civ. P.] 23(a) and one

of several elements of Rule 23(b).”      Smilow v. Southwestern Bell

Mobile Sys., Inc., 323 F.3d 32, 38 (1st Cir. 2003) (citing

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997)). Rule

23(a) permits class certification only if:

                                  [16]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 17 of 29



     (1) the class is so numerous that joinder of all
     members is impracticable; (2) there are questions of
     law or fact common to the class; (3) the claims or
     defenses of the representative parties are typical of
     the claims or defenses of the class; and (4) the
     representative parties will fairly and adequately
     protect the interests of the class.

Fed. R. Civ. P. 23(a).

     In addition to establishing these four elements, the

Detainees must satisfy one of Rule 23(b)’s categories.         The

Detainees rely on Rule 23(b)(2), Class Cert. Mem. 16-17, which

permits class certification when “the party opposing the class

has acted or refused to act on grounds that apply generally to

the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a

whole.”   Fed. R. Civ. P. 23(b)(2).

     Since numerosity and adequacy appear well-founded, the

government challenges only the commonality and typicality of the

proposed class.   Opp’n 13 (“The proposed class lacks uniformity

and the Plaintiffs are not representative of the proposed class

members.”).   Though commonality and typicality are distinct

elements under Rule 23(a), the Supreme Court has repeatedly

recognized that they “tend to merge.”       Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 349 n.5 (2011) (quoting General Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982)).        Indeed, the

government attacks both commonality and typicality with the same

set of arguments.   The gist of the government’s contention on

                                  [17]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 18 of 29



this score is that the various detainees are not “similarly

situated” because they “are of different ages and all present

different levels of health at this time.”       Opp’n 12.

Furthermore, the government points out that some detainees are

subject to statutorily mandated detention while others are not,

and that “each detainee presents a different risk of flight

and/or public safety threat if released.”       Id.   Accordingly, the

Court treats commonality and typicality together.

     To establish commonality under Rule 23(a)(2), one common

question is enough.    Wal-Mart, 564 U.S. at 359.      “A question is

common if it is ‘capable of classwide resolution -- which means

that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one

stroke.’”   Parent/Professional Advocacy League v. City of

Springfield, 934 F.3d 13, 28 (1st Cir. 2019) (quoting Wal-Mart,

564 U.S. at 350).   It is not critical whether common “questions”

are raised; the decisive factor is “the capacity of a classwide

proceeding to generate common answers apt to drive the

resolution of the litigation.”     Id. (quoting Wal-Mart, 564 U.S.

at 350).

     The Detainees frame the common question as follows:

“Whether the conditions of confinement at Bristol County

Immigration Detention Facilities, under the current conditions

and in light of the COVID-19 pandemic, render class members’

                                  [18]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 19 of 29



confinement a punishment that violates constitutional

standards.”   Class Cert. Mem. 18-19.     Here, as is typical in the

Rule 23 commonality inquiry, “proof of commonality necessarily

overlaps with [the Detainees’] merits contention.”         Wal-Mart,

564 U.S. at 352.   Accordingly, the Court now discusses the

merits of the Detainees’ constitutional claim, but only to the

extent necessary to decide the class certification question.

See Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S.

455, 466 (2013) (“Merits questions may be considered to the

extent -- but only to the extent -- that they are relevant to

determining whether the Rule 23 prerequisites for class

certification are satisfied.”).

     When the government “so restrains an individual’s liberty

that it renders him unable to care for himself, and at the same

time fails to provide for his basic human needs -- e.g., food,

clothing, shelter, medical care, and reasonable safety -- it

transgresses . . . the Due Process Clause.”       DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989).

The due process guarantee of the Constitution obliges the

government “to refrain at least from treating a pretrial

detainee with deliberate indifference to a substantial risk of

serious harm to health.”    Coscia v. Town of Pembroke, 659 F.3d

37, 39 (1st Cir. 2011) (citing City of Revere v. Massachusetts

Gen. Hosp., 463 U.S. 239, 244 (1983) & Farmer v. Brennan, 511

                                  [19]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 20 of 29



U.S. 825, 835 (1994)).    “Proof of deliberate indifference

requires a showing of greater culpability than negligence but

less than a purpose to do harm,” id. (citing Farmer, 511 U.S. at

835), “and it may consist of showing a conscious failure to

provide medical services where they would be reasonably

appropriate,” id. (citing Estelle v. Gamble, 429 U.S. 97, 104

(1976)).   “To show such a state of mind, the plaintiff must

provide evidence that the defendant had actual knowledge of

impending harm, easily preventable, and yet failed to take the

steps that would have easily prevented that harm.”         Leite v.

Bergeron, 911 F.3d 47, 52-53 (1st Cir. 2018) (quoting Zingg v.

Groblewski, 907 F.3d 630, 635 (1st Cir. 2018) (further citation

and internal quotation marks omitted).       “This standard,

requiring an actual, subjective appreciation of risk, has been

likened to the standard for determining criminal recklessness.”

Id. at 53 (quoting Giroux v. Somerset Cty., 178 F.3d 28, 32 (1st

Cir. 1999)).   Courts generally apply the same standard for civil

immigration detainees as for pre-trial detainees.        See E. D. v.

Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019) (stating that “the

legal rights of an immigration detainee [are] analogous to those

of a pretrial detainee” and collecting cases of other circuits).

     With this legal background in mind, it is understandable

why the government highlights the differences among the

Detainees.   For example, it may be easier for Detainees who are

                                  [20]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 21 of 29



at heightened risk of harm from COVID-19 to prove the

“substantial risk of serious harm” prong of the inquiry than it

will be for healthier Detainees who lack special risk factors.

Detainees with a serious criminal background might have a

tougher time demonstrating that the government could “have

easily prevented that harm” by releasing them on bond, for

instance.   Indeed, these very considerations guided the Court in

provisionally certifying five separate subclasses.

     Upon reflection, however, the Court determines that the

admittedly significant variation among the Detainees does not

defeat commonality or typicality.        At bottom, a common question

of law and fact in this case is whether the government must

modify the conditions of confinement -- or, failing that,

release a critical mass of Detainees -- such that social

distancing will be possible and all those held in the facility

will not face a constitutionally violative “substantial risk of

serious harm.”   Farmer, 511 U.S. at 847.      Crucial to the Court’s

determination is the troubling fact that even perfectly healthy

detainees are seriously threatened by COVID-19.        To be sure, the

harm of a COVID-19 infection will generally be more serious for

some petitioners than for others.        Yet it cannot be denied that

the virus is gravely dangerous to all of us.

     Consider recent data from the CDC.       In a sample of COVID-19

patients aged 19 and older with no underlying health conditions

                                  [21]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 22 of 29



or risk factors, approximately 7.2-7.8% were hospitalized

without requiring admission to the Intensive Care Unit (“ICU”),

and an additional 2.2-2.4% were hospitalized in the ICU,

totaling 9.6-10.4%.    If the pool is restricted to patients

between the ages of 19 and 64, all with no underlying health

conditions reported, approximately 6.2-6.7% were hospitalized

without admission to the ICU, and an additional 1.8-2.0%

required the ICU, for a total hospitalization rate of 8-8.7%.

The rates of hospitalization and ICU admittance are

significantly higher for those with underlying health

conditions. 10   Since COVID-19 is highly contagious and the

quarters are close, the Detainees’ chances of infection are

great.    Once infected, taking hospitalization as a marker of

“serious harm,” it is apparent that even the young and otherwise

healthy detainees face a “substantial risk” (between five and

ten percent) of such harm.

     Likewise, the “deliberate indifference” part of the

inquiry, which asks whether the government “disregards th[e]




     10See Nancy Chow et al., CDC COVID-19 Response Team,
Preliminary Estimates of the Prevalence of Selected Underlying
Health Conditions Among Patients with Coronavirus Disease 2019 —
United States, February 12–March 28, 2020, 69 Morbidity &
Mortality Weekly Report 382, 382-84 (Apr. 3, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf. It
must be emphasized that this data is partial and preliminary.
See id. at 384-85 (listing six limitations on the report’s
findings).
                                  [22]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 23 of 29



risk by failing to take reasonable measures to abate it,”

Farmer, 511 U.S. at 847, is apt to generate a common answer for

the entire class of Detainees.     The question is not so much

whether any particular Detainee should be released -- a matter

as to which the various individuals are surely differently

situated.   Rather, the question is whether the government is

taking reasonable steps to identify those Detainees who may be

released in order to protect everyone from the impending threat

of mass contagion.    Nor does it matter how the density of

Detainees is reduced.    Transfer to less crowded facility,

deportation, release on bond, or simply declining to contest

lawful residence -- any of these methods would effectively

minimize the concentration of people in the facility.         This

affords the government greater flexibility and minimizes the

differences among the various Detainees.

     The case law supports a finding of commonality for class

claims against dangerous detention conditions, even when some

detainees are more at risk than others.       For example, the Ninth

Circuit affirmed class certification for an Eighth Amendment

challenge to inmate medical care policies, explaining that

“although a presently existing risk may ultimately result in

different future harm for different inmates -- ranging from no

harm at all to death -- every inmate suffers exactly the same

constitutional injury when he is exposed to a single statewide

                                  [23]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 24 of 29



[department of corrections] policy or practice that creates a

substantial risk of serious harm.”       Parsons v. Ryan, 754 F.3d

657, 678 (9th Cir. 2014).     Similarly, the Fifth Circuit affirmed

class certification of all prisoners in an overheated prison,

despite the variations in health and risk among prisoners,

because the prison authority’s “heat-mitigation measures . . .

were ineffective to reduce the risk of serious harm to a

constitutionally permissible level for any inmate, including the

healthy inmates.”   Yates v. Collier, 868 F.3d 354, 363 (5th Cir.

2017).   Here, too, even the otherwise healthy Detainees face a

substantial risk of serious harm from COVID-19.        The commonality

analysis of Parsons and Yates is persuasive and has been

approvingly cited by the First Circuit.       See

Parent/Professional, 934 F.3d at 28 n.14.       Accordingly, the

Court rules that the commonality and typicality prongs of the

Rule 23(a) analysis are satisfied.

     Before certifying the class, the Court pauses to consider

the uniformity of remedy required by Rule 23(b)(2).         See Wal-

Mart, 564 U.S. at 360 (holding that “Rule 23(b)(2) applies only

when a single injunction or declaratory judgment would provide

relief to each member of the class.       It does not authorize class

certification when each individual class member would be

entitled to a different injunction or declaratory judgment

against the defendant.”).     Thus, the Court may certify the class

                                  [24]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 25 of 29



only if it would be entitled to an “indivisible” remedy.         Id.

The Court concludes that a uniform remedy would be possible in

this case, whether in the form of declaratory relief or

(depending on the proper reading of 8 U.S.C. § 1252(f), as

alluded to above) an injunction ordering the government to

reduce crowding of Detainees.     Cf. Brown v. Plata, 563 U.S. 493,

502 (2011) (affirming classwide injunction of “court-mandated

population limit” in state prisons to remedy Eighth Amendment

violations due to “severe and pervasive overcrowding”).

     Thus, the requirements of Rule 23 are met and the Court

certifies the general class as proposed by the Detainees, with

one caveat: The Court declines to include those who “will be

held,” Class Cert. Mem. 9, but are not yet in custody.         Although

the government has not declared that it will not admit more

detainees to BCHOC during this health crisis, it has agreed to

notify the Court before doing so.        Tr. Hr’g 25, ECF No. 48.      The

Court sees no need to include possible future detainees in this

class.   Moreover, since the situation is rapidly evolving and

future detainees may well be subject to different confinement

conditions than those now obtaining, it may be that the named

representative cannot “fairly and adequately protect the

interests” of those future detainees.        Fed. R. Civ. P. 23(a)(4);

cf. Amchem, 521 U.S. at 625-26 (holding that differences between



                                  [25]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 26 of 29



currently injured and not-yet-injured members of proposed class

defeated adequacy requirement).

     C.     The Court’s Inherent Authority to Order Bail

     The Court now turns to explain its decision to order bail

for several Detainees and to consider bail applications for

others.    The First Circuit has explained “that a district court

entertaining a petition for habeas corpus has inherent power to

release the petitioner pending determination of the merits.”

Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir. 1972) (per

curiam).    Such authority may be exercised in the case of “a

health emergency,” where the petitioner has also demonstrated a

likelihood of success on the merits.       Id.   For example, Woodcock

approvingly cited Johnston v. Marsh, in which the Third Circuit

affirmed the decision of the district court granting bail to a

habeas petitioner who, “as an advanced diabetic, was, under

conditions of confinement, rapidly progressing toward total

blindness.”    227 F.2d 528, 529-32 (3d Cir. 1955).      In Mapp v.

Reno, the Second Circuit held that “the federal courts have the

same inherent authority to admit habeas petitioners to bail in

the immigration context as they do in criminal habeas case.”

241 F.3d 221, 223 (2d Cir. 2001).        A court considering bail for

a habeas petitioner “must inquire into whether ‘the habeas

petition raise[s] substantial claims and [whether] extraordinary

circumstances exist[] that make the grant of bail necessary to

                                  [26]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 27 of 29



make the habeas remedy effective.’”      Id. at 230 (alterations in

original) (quoting Iuteri v. Nardoza, 662 F.2d 159, 161 (2d Cir.

1981)).

     Other courts, including another session of this Court, have

recently relied on Mapp to order bail for habeas petitioners who

were civil immigration detainees at risk due to the COVID-19

pandemic.   See Avendaño Hernandez v. Decker, No. 20-CV-1589

(JPO), 2020 WL 1547459, at *2-4 (S.D.N.Y. Apr. 1, 2020); Jimenez

v. Wolf, Civ. A. No. 18-10225-MLW, Memorandum & Order (“Jimenez

Order”), ECF No. 507 (D. Mass. Mar. 26, 2020) (Wolf, J.).          As

expressed during the hearing on April 3, the Court follows these

precedents in construing its authority to order bail for habeas

petitioners under the reigning “exceptional circumstances,”

Glynn v. Donnelly, 470 F.2d 95, 98 (1972), of this nightmarish

pandemic.   Like Judge Wolf in Jiminez and Judge Oetken in

Hernandez, this Court ruled that bail was appropriate for some

Detainees on the basis of Mapp and its First Circuit analogues. 11


     11The First Circuit in Glynn stated that bail should not be
ordered without “a clear case” on both the law and the facts,
and that “Merely to find that there is a substantial question is
far from enough,” 470 F.2d at 98, and Woodcock indicated that a
finding of likelihood of success on the merits may be needed,
470 F.2d at 94. This contrasts with Mapp, which required only
(apart from the presence of extraordinary circumstances) that
the petitioner raise “substantial claims.” 241 F.3d at 230.
Yet, as Judge Wolf observed, the First Circuit cases were
dealing with a state prisoner convicted of a crime and for that
reason insisted upon a higher standard, see Glynn, 470 F.2d at
98, whereas here “the Mapp test or something similar or perhaps
                                  [27]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 28 of 29



     Additionally, the Court follows the light of reason and the

expert advice of the CDC in aiming to reduce the population in

the detention facilities so that all those who remain (including

staff) may be better protected.      In this respect, the Supreme

Judicial Court of Massachusetts has articulated sound

principles: “[T]he situation is urgent and unprecedented, and .

. . a reduction in the number of people who are held in custody

is necessary,” but “the process of reduction requires

individualized determinations, on an expedited basis, and, in

order to achieve the fastest possible reduction, should focus

first on those who are detained pretrial who have not been

charged with committing violent crimes.”       Committee for Pub.

Counsel Servs., 2020 WL 1659939, at *9. 12     The Court will proceed

in a similar fashion in diligently entertaining bail

applications while the petitions for habeas corpus are pending.




less is appropriate.” Jimenez Order, Ex. 1, at 1-2, ECF No.
507-1. This Court agrees, though it makes little difference
because the Detainees released on bail would also satisfy a more
exacting standard.

     12With respect to federal prisons, Congress responded to
the pandemic by expressly authorizing the Bureau of Prisons to
exceed the statutory maximum period of home confinement if the
Attorney General makes a finding of “emergency conditions,”
CARES Act, Pub. L. No. 116-136, § 12003(b)(2) (2020), and the
Attorney General has now found such an emergency. See
Memorandum of Attorney General William Barr to Director of
Bureau of Prisons (Apr. 3, 2020),
https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-
c6d51b810000.
                                  [28]
     Case 1:20-cv-10617-WGY Document 64 Filed 04/08/20 Page 29 of 29



III. CONCLUSION

     The motion for class certification is ALLOWED.         The Court

now certifies the following class: “All civil immigration

detainees who are now held by Respondents-Defendants at the

Bristol County House of Corrections and the C. Carlos Carreiro

Immigration Detention Center in North Dartmouth, Massachusetts.”

The named petitioners in this action, Maria Alejandra Celimen

Savino and Julio Cesar Medeiros Neves, are appointed class

representatives.

     SO ORDERED.

                                             /s/ William G. Young
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                  [29]
